 



Exhibit 10.34

SUMMARY OF BONUS ARRANGEMENTS FOR EXECUTIVE OFFICERS

AptarGroup, Inc. (the “Company”) has three types of unwritten bonus arrangements
for executive officers. Generally, they fall under one of the following
categories:



1.   A discretionary bonus as determined by the Compensation Committee after
considering the Company’s overall performance, strategic actions implemented and
individual leadership achievements. Four executive officers in the following
positions are eligible for a discretionary bonus:

  •   President and Chief Executive Officer   •   Vice Chairman   •   Executive
Vice President, Chief Financial Officer and Secretary   •   Vice President-
Human Resources



2.   The second arrangement is a formula-based bonus that takes into
consideration profit growth of the Company (with no maximum limit for this
element of bonus), return on equity (subject to a maximum of 9% of salary), and
achievement of personal objectives (subject to a maximum of 10% of salary). The
total maximum bonus under this plan in any year is limited to 50% of salary. The
only executive officer eligible for this bonus is the Vice President Finance —
Europe.   3.   The third arrangement is a formula-based bonus that includes
elements for profit growth (with no maximum limit for this element of bonus),
return on capital for the respective operating group (subject to a maximum limit
of 15% of salary) and an element for the growth in the earnings per share of the
Company (with no maximum limit for this element of bonus). All executive
officers (8 people) not participating in the arrangements described in
paragraphs 1 and 2 above are eligible for this bonus. Over the last three years,
the total bonus awarded to the executives in this category has ranged from a low
of 11% of salary to a high of 79% of salary. This range, however, may not be
indicative of future bonus levels.

